I N THE COURT OF APPEALS OF TENNESSEE

                                              EASTERN SECTI ON                          FILED
                                                                                          October 1, 1996

                                                                                        Cecil Crowson, Jr.
                                                                                        Appellate C ourt Clerk

FAYE LOUI SE TAYLOR CHADWELL                               )    CAMPBELL COUNTY
                                                           )    03A01- 9601- GS- 00007
         Pl a i nt i f f - Appe l l e e                    )
                                                           )
                                                           )
         v.                                                )    HON. BI LLY J OE W TE,  HI
                                                           )    CHANCELLOR
                                                           )    ( Si t t i ng by I nt e r c ha nge )
ALBERT CHADW  ELL a nd                                     )
CONSOLI DATI ON COAL COMPANY1                              )
                                                           )
         De f e nda nt s - Appe l l a nt s                 )    AFFI RMED AND REMANDED




J ERROLD L. BECKER a nd LUCI NDA M ALBI STON OF KNOXVI LLE FOR
                                  .
APPELLANTS

J OHNNY V. DUNAW OF La FOLLETTE OF KNOXVI LLE FOR APPELLEE
                AY




                                                O P I N I O N




                                                                                       Godda r d, P. J .




                  I n t hi s pos t - di v or c e pr oc e e di ng, t he Cha nc e l l or f oun d

t ha t c e r t a i n a s s e t s o wne d by Al be r t Cha dwe l l a t t he t i me of t he

p a r t i e s ’ d i vor c e we r e ma r i t a l a s s e t s a nd t ha t hi s f or me r wi f e ,



         1
                 Co n s o l i d a t i o n Co a l Co mp a n y wa s ma d e a p a r t y i n t h e p e t i t i o n n o w o n
a ppe a l t o enj oi n t he t r a ns f e r of any f unds or as s e t s hel d f or t he bene f i t of
M . Ch a d we l l a n d t o r e q u i r e a f u l l a c c o u n t i n g o f s u c h f u n d s .
  r
Fa y e Lo u i s e Ta yl or Cha dwe l l , wa s e nt i t l e d t o a j udgme nt a ga i ns t

h i m o f $94, 320 whi c h i nc l ude d i nt e r e s t f r om t he da t e of t he

di vor c e .       The Cha nc e l l or a l s o i mpr e s s e d a l i e n a ga i ns t c e r t a i n

r e a l e s t a t e or i gi na l l y owne d by M . Cha dwe l l , who l a t e r pur por t e d
                                                r

t o t r a n s f e r a n i nt e r e s t t o hi s pr e s e nt wi f e .     Bot h t he r e a l

e s t a t e a nd t he home M . Cha dwe l l e r e c t e d t he r e on we r e pa i d f or i n
                            r

p a r t wi t h t he a s s e t s i n d i s put e i n t hi s a ppe a l .



                   The pr i nc i pa l que s t i on t o be de c i de d i n t hi s a ppe a l i s

wh e t h e r a n or de r e nt e r e d i n a pr e vi ous pr oc e e di ng be t we e n t he

p a r t i e s f ound t ha t M s . Cha dwe l l wa s not e nt i t l e d t o t he s e
                             r

s p e c i f i c f unds , t hus ba r r i ng he r c l a i m unde r t he t he or y or r e s

j ud i c a t a .



                   The pa r t i e s we r e ma r r i e d on Oc t obe r 8, 1966.

Th r o u g h out t he i r 18- ye a r ma r r i a ge , M . Cha dwe l l wa s e mpl oye d by
                                                      r

Co n s o l i da t i on Coa l Compa ny.         By 1984, M . Cha dwe l l ha d t hr e e
                                                         r

a c c o u n t s t hr ough hi s e mpl oyme nt a t Cons ol i da t i on Coa l Compa ny: a n

Emp l o y e e Re t i r e me nt of Con s ol I nc . ( r e t i r e me nt pl a n) whi c h be c a me

v e s t e d J une 1, 1983; a Conoc o Empl oye e s St oc k Owne r s hi p Pl a n

( CESOP) c ompos e d e nt i r e l y of DuPont s t oc k; a nd a n I nve s t me nt Pl a n

f o r Sa l a r i e d Empl oye e s of Cons ol ( i nve s t me nt pl a n) .



                   The ma r r i a ge wa s t e r mi na t e d by a Fi na l De c r e e of

Di v o r c e e nt e r e d on J une 11 , 1984.            The Fi na l De c r e e pr ovi de d i n

pa r t :




                                                    2
         5.     Tha t Fa ye Loui s e Ta yl or Cha dwe l l i s a wa r de d t he
         1 9 74 Gr a nd Pr i x a ut omobi l e a nd a l l ot he r pe r s ona l
         p r ope r t y a c qui r e d by t he pa r t i e s , e xc e pt t he s t oc k
         a c c umul a t e d b y Al be r t Cha dwe l l a t hi s pl a c e of
         e mpl oyme nt , whi c h s t oc k i s a wa r de d 50% t o Al be r t
         Ch a dwe l l a nd 50% t o Fa ye Loui s e Ta yl or Cha dwe l l , wi t h
         e a c h pa r t y t o be r e s p ons i bl e f or hi s r e s pe c t i ve s ha r e
         o f i nc ome t a x d ue a t s uc h t i me a s a ny t a xe s a r e due on
         t h e s a i d r e s pe c t i ve pa r t y’ s s t oc k.


                The s t oc k me nt i one d i n t he De c r e e wa s not f ur t he r

i d e n t i f i e d or de f i ne d by t he De c r e e .    The r e wa s no va l ua t i on o f

t h e s t o c k a t t he t i me of t he di vor c e .         Howe ve r , M . Cha dwe l l
                                                                          s

a v e r r e d i n he r or i gi na l c ompl a i nt f or di vor c e t ha t t he s t oc k wa s

wo r t h a ppr oxi ma t e l y $50, 000.       The r e wa s no di s t r i but i on of t he

s t o c k o r t he pr oc e e ds t he r e of t o M . Cha dwe l l .
                                                 s



                A he a r i ng wa s c onduc t e d on J une 4, 1986, i n t he Ge ne r a l

Se s s i o n s Cour t f or Ca mpbe l l Count y.           The Cour t f ound t ha t M .
                                                                                    r

Ch a dwe l l " o wns a n i nt e r e s t i n a r e t i r e me nt i nve s t me nt a c c ount o r

s t o c k a c c ount i n hi s e mpl oye r , " a nd t ha t t he a c c ount ha d dr a wn a

mi n i ma l of 10 pe r c e nt i nt e r e s t s i nc e t he e nt r y of t he Fi na l

De c r e e .   The Cour t or de r e d hi m t o pr ovi de ve r i f i c a t i on of t he

a mo u n t s i n t he i nve s t me nt a c c ount s , t o de t e r mi ne t he pr e s e nt

v a l u e o f t he a c c ount s , a nd t o pr ovi de M . Cha dwe l l wi t h a c c e s s t o
                                                      s

t h e r e c or ds pe r t a i ni ng t o t he a c c ount s .



                On Fe br ua r y 19, 1988, t he Cour t a t t e mpt e d t o de t e r mi n e

M . Ch a dwe l l ’ s i nt e r e s t i n t he r e t i r e me nt pl a n unde r t he Fi na l
 s

De c r e e .   The Cour t f ound t ha t " [ t ] he r e t i r e me nt pl a n f unds whi c h

a r e a t i s s ue i n t hi s a c t i on a r e not me nt i one d pe r s e i n t he

de c r e e . . . .     Gi ve n t he di s t i nc t i ve na t ur e a nd l a r ge a mount o f

                                                 3
t h e r e t i r e me nt pl a n i n 1984 i t woul d s e e m l ogi c a l t ha t i t woul d

b e a d d r e s s e d i n i t s own t e r ms r a t he r t ha n l umpe d i n wi t h t he t e r m

s t o c k. "   The Cha nc e l l or s t a t e d t ha t t he i s s ue of M . Cha dwe l l ’ s
                                                                        s

i n t e r e s t i n t he r e t i r e me nt a c c ount c oul d a nd s houl d ha ve be e n

l i t i g a t e d i n 1984 a t whi c h t i me t he pa r t i e s ha d knowl e dge of i t

b u t d i d not i nc l ude i t i n a di vi s i on of t he i r ma r i t a l pr ope r t y .

Th u s , t he Cha nc e l l or he l d t ha t unde r t he Fi na l De c r e e , M .
                                                                              s

Ch a d we l l ha d no i nt e r e s t i n t he r e t i r e me nt a c c ount .   M . Cha dwe l l
                                                                                s

d i d n o t a ppe a l t he Cour t ’ s f i ndi ngs .



                 I n t he f ol l owi ng ye a r s , M . Cha dwe l l f a i l e d t o pr ovi d e
                                                    r

v e r i f i c a t i on of t he s t oc k or i nve s t me nt a c c ount s a nd he f a i l e d t o

ma k e a n y di s t r i but i ons t o M . Cha dwe l l a s or de r e d by t he c our t i n
                                       s

1 9 8 4 a n d 1986.        M . Cha dwe l l f i l e d a pe t i t i on f or c ont e mpt on
                            s

No v e mb e r 23, 1993, s e e ki ng va l ua t i on of t he he r i nt e r e s t i n M .
                                                                                    r

Ch a d we l l ’ s hol di ngs wi t h hi s e mpl oye r a nd a j udgme nt f or he r o n e -

h a l f i nt e r e s t .   The Cour t he l d t ha t M . Cha dwe l l wa s i n c ont e mp t
                                                     r

f o r f a i l i ng t o pr ovi de ve r i f i c a t i on of t he a c c ount s a nd f or

f a i l i n g t o di s t r i but e 50 p e r c e nt of t he va l ue of t he a c c ount s a s

h e wa s or de r e d t o do by t he Cour t i n 1984 a nd 1986.                 The Cour t

a l s o ma de a f i ndi ng t ha t t he va l ue of t he a c c ount s wa s no l e s s

t h a n $ 8 4, 927. 99, one ha l f of whi c h wa s owe d t o M . Cha dwe l l .
                                                              s



                 On M r c h 9, 1995, M . Cha dwe l l f i l e d a n a me nde d
                     a                s

p e t i t i o n f or c ont e mpt a ddi ng M . Cha dwe l l ’ s c ur r e nt wi f e , Donn a
                                           r

M r i e Cha dwe l l .
 a                          M . Cha dwe l l c ompl a i ne d t ha t M . Cha dwe l l a nd
                             s                                      r

h i s p r e s e nt wi f e ha d us e d M . Cha dwe l l ’ s por t i on of t he s t oc k
                                       s



                                                4
f u n d s t o pur c ha s e r e a l pr ope r t y a nd c ons t r uc t a hous e .          The

p e t i t i on a l l e ge d t ha t M . Cha dwe l l ha d a t t e mpt e d t o a voi d M .
                                    r                                                s

Ch a d we l l ’ s c l a i ms a s a j udgme nt c r e di t or by c onve yi ng t he r e a l

p r o p e r t y a nd t he hous e t o hi s c ur r e nt wi f e .         M . Cha dwe l l
                                                                        r

r e s p o n d e d t o t he pe t i t i on by a n a ns we r i n t he f or m of a ge ne r a l

d e n i a l a l l e gi ng no a f f i r ma t i ve de f e ns e s .



                  At t r i a l on J ul y 12, 1995, M . Cha dwe l l ’ s r e t i r e me nt
                                                    r

p l a n , t he i nve s t me nt pl a n a nd t he CESOP we r e i de nt i f i e d t hr ough

t h e t e s t i mony of t he s upe r vi s or of qua l i f i e d be ne f i t s a t

Co n s o l i da t i on Coa l Compa ny.         I t wa s e s t a bl i s he d t ha t a l l t hr e e

a c c ou n t s we r e i n e xi s t e nc e a t t he t i me of t he Fi na l De c r e e i n

1984.       The r e t i r e me nt pl a n be c a me ve s t e d a s of 1983 a nd M .
                                                                                r

Ch a d we l l woul d be a bl e t o dr a w be ne f i t s f r om i t i n 1998.               M.
                                                                                            r

Ch a d we l l ’ s i nve s t me nt pl a n wa s ma de up e nt i r e l y of s t oc k unt i l

1 9 8 1 a t whi c h t i me i t wa s c onve r t e d i nt o a de pos i t s a vi ngs

a c c ount .      The pl a n a l l owe d f or up t o t hr e e pa r t i a l wi t hdr a wa l s

p e r y e a r a nd a t ot a l wi t hdr a wa l a t a ny t i me .         The CESOP wa s

c o mp o s e d e nt i r e l y of DuPont s t oc k a nd c oul d not be wi t hdr a wn

u n t i l M . Cha dwe l l t e r mi na t e d hi s e mpl oyme nt .
           r



                  M . Cha dwe l l t e r mi na t e d hi s e mpl oyme nt wi t h
                   r

Co n s o l i da t i on Coa l Compa ny on De c e mbe r 31, 1990.                He l i qui da t e d

h i s CESOP a c c ount on Nove mbe r 19, 1992, f or t he s um of

$ 1 4 , 6 4 8 . 37.     He ma de no di s t r i but i on t o M . Cha dwe l l a f t e r t he
                                                             s

l i q u i d a t i on.    The r e wa s e vi de nc e s ubmi t t e d t ha t M . Cha dwe l l
                                                                          r

wi t h d r e w a t ot a l of $187, 044. 16 f r om t he i nve s t me nt pl a n a f t e r



                                                   5
t he Fi na l De c r e e .     Fr om t hi s a c c ount , M . Cha dwe l l di s t r i but e d
                                                         r

$ 1 , 2 4 5 t o M . Cha dwe l l i n Fe br ua r y of 1986.
                 s



                The r e wa s e vi de nc e a t t r i a l t ha t M . Cha dwe l l wa s a
                                                                s

h o me ma k e r t hr oughout t he ma r r i a ge a nd di d not de a l wi t h t he

a c c o u n t s i n a ny wa y.     M . Cha dwe l l t e s t i f i e d t ha t he r hus ba nd
                                    s

a l wa ys r e f e r r e d t o t he a c c ount s g e ne r i c a l l y a s " s t oc k. "   Al s o ,

t h e r e wa s t e s t i mony t ha t M . Cha dwe l l a dmi t t e d i n 1984 t ha t M .
                                      r                                             s

Ch a d we l l ’ s s ha r e of t he a c c ount s he he l d wi t h hi s e mpl oye r wa s

$ 2 6 , 0 0 0 a nd t ha t he pe r s ua de d he r t o l e a ve t he s t oc k i n t he

a c c o u n t s on t he r e pr e s e nt a t i on t he s t oc k woul d e a r n mor e i nt e r e s t

i f i t wa s l e f t wi t h M . Cha dwe l l .
                             r                         M . Cha dwe l l c hos e not t o
                                                        s

l i q u i da t e o r wi t hdr a w h e r s ha r e a t t ha t t i m .
                                                                 e



                M . Cha dwe l l a s s e r t e d a t t r i a l t ha t he wa s onl y
                 r

r e q u i r e d t o s ha r e wi t h M . Cha dwe l l t he hol di ngs i n t he CESOP
                                     s

wh i c h, a t t he t i me of t he Fi na l De c r e e , he s t a t e d wa s wor t h

$2, 000.      M . Cha dwe l l a s s e r t e d t ha t he pa i d M . Cha dwe l l a l l
               r                                                s

f u n d s d ue t o he r f r om t he CESOP i n 1986 by c he c k.                 M . Cha dwe l l
                                                                                 s

t e s t i f i e d t ha t t he c he c k wa s f r om t he i nve s t me nt pl a n a nd wa s f o r

t h e i r c hi l dr e n.    M . Cha dwe l l a dmi t t e d dur i ng c r os s - e xa mi na t i o n
                             r

t h a t h e a l t e r e d t he c he c k a f t e r i t wa s r e t ur ne d t o hi m s o t ha t i t

wo u l d e r r one ous l y i ndi c a t e t ha t i t c a me f r om t he CESOP r a t he r

t h a n t h e i nve s t me nt a c c ount .



                M . Cha dwe l l t e s t i f i e d t ha t t he i nve s t me nt pl a n wa s
                 r

p a r t o f hi s r e t i r e me nt pl a n.     Howe ve r , t he r e wa s t e s t i mony f r o m



                                                  6
t h e s u p e r vi s or of qua l i f i e d be ne f i t s a t Cons ol i da t i on Coa l

Co mp a n y t ha t t he i nve s t me n t pl a n a nd t he r e t i r e me nt pl a n we r e t wo

s e pa r a t e a nd d i s t i nc t a c c ount s .



                 The Tr i a l Cour t f ound t ha t M . Cha dwe l l ha d a one - ha l f
                                                    s

i n t e r e s t i n t he CESOP a nd i n t he i nve s t me nt pl a n.              The Cour t

f o u n d t ha t l i t i ga t i on of t he r e t i r e me nt a c c ount wa s ba r r e d by r e s

j ud i c a t a a r i s i ng f r om t he 1986 he a r i ng.        The Tr i a l Cour t a wa r d e d

M . Ch a dwe l l a j udgme nt of $94, 320 r e pr e s e nt i ng he r s ha r e of t h e
 s

CESOP a nd t he i nve s t me nt pl a n a nd i mpos e d a l i e n upon M .
                                                                       r

Ch a d we l l ’ s r e a l pr ope r t y t o s e c ur e pa yme nt of t he j udgme nt .

Af t e r t r i a l , t he Cha nc e l l or s e t a s i de t he de e d f r om M . Cha dwe l l
                                                                             r

t o h i s c ur r e nt wi f e a s a f r a udul e nt c onve ya nc e .



                 I n t hi s a ppe a l , M . Cha dwe l l ha s r a i s e d s e ve r a l i s s u e s ,
                                         r

a l l o f whi c h a r e ba s e d on t he doc t r i ne of r e s j udi c a t a .             Howe ve r ,

M . Ch a dwe l l a s s e r t s t ha t be c a us e M . Cha dwe l l f a i l e d t o
 s                                                 r

a f f i r ma t i ve l y p l e a d t he de f e ns e of r e s j udi c a t a hi s a c c e s s t o

t h i s d e f e ns e ha s be e n wa i ve d.          M . Cha dwe l l ’ s onl y r e s pons i ve
                                                      r

p l e a d i n g wa s i n t he f or m of a ge ne r a l de ni a l a nd he f a i l e d t o

s t a t e a ny a f f i r ma t i ve de f e ns e s .



                 Rul e 8. 3 of t he Te nne s s e e Rul e s of Ci vi l Pr oc e dur e

r e q u i r e s t ha t a p a r t y a f f i r ma t i ve l y s e t f or t h f a c t s r e l i e d upo n

t o e s t a bl i s h a n a f f i r ma t i ve de f e ns e i n a r e s pons i ve pl e a di ng.

Th e r u l e e xpl i c i t l y me nt i ons r e s j udi c a t a a s s uc h a n a f f i r ma t i v e

d e f e ns e .   Rul e 12. 08 of t h e Te nne s s e e Rul e s of Ci vi l Pr oc e dur e


                                                     7
p r o v i d e s t ha t de f e ns e s not pr ope r l y r a i s e d a r e wa i ve d.   Thus ,

f a i l u r e t o r a i s e t he de f e ns e of r e s j udi c a t a i n a r e s pons i ve

p l e a d i ng wi l l a c t a s a wa i ve r of a pa r t y’ s a bi l i t y t o r a i s e t ha t

d e f e ns e .



                  Howe ve r , Rul e 15. 02 of t he Te nne s s e e Rul e s of Ci vi l

Pr o c e d u r e s t a t e s " [ w] he n i s s ue s not r a i s e d by t he pl e a di ngs a r e

t r i e d b y e xpr e s s or i mpl i e d c ons e nt of t he pa r t i e s , t he y s ha l l b e

t r e a t e d i n a l l r e s pe c t s a s i f t he y ha d be e n r a i s e d i n t he

p l e a d i n gs . "     The Rul e s t a t e s t ha t t he pl e a di ngs ma y be a me nde d a t

a n y t i me s o a s t o c onf or m t o t he e vi de nc e pr e s e nt e d a t t r i a l bu t

f a i l ur e t o a me nd t he p l e a di ngs wi l l not a f f e c t t he r e s ul t of t he

t r i a l of t he i s s ue s .       An i s s ue i s t r i e d by i mpl i e d c ons e nt whe n

t h e p a r t y oppos i ng t he i s s ue kne w or s houl d r e a s ona bl y ha ve kn o wn

o f t h e e vi de nc e r e l a t i ng t o t he ne w i s s ue , di d not obj e c t t o t h e

e v i d e n c e , a nd wa s not pr e j udi c e d by t he i nc l us i on of t he

e vi d e nc e .        Za c k Che e k Bui l de r s , I nc . v. M Le od, 597 S. W 2d 888
                                                                c               .

( Te n n . 1 980) .       Se e a l s o Chi s hol m v. Boha nnon , 558 S. W 2d 446
                                                                          .

( Te n n . App. 1977) .



                  Al t hough M . Cha dwe l l di d not s pe c i f i c a l l y pl e a d r e s
                              r

j ud i c a t a a s r e qui r e d by Rul e 8. 3, t he i s s ue wa s r a i s e d t hr ough

t e s t i mo ny a t t r i a l .    The r e wa s no obj e c t i on ma de on be ha l f of M .
                                                                                         s

Ch a d we l l t ha t t he e vi de nc e wa s be yond t he s c ope of t he pl e a di n g s .

I n h i s opi ni on, t he Cha nc e l l or ma de a s pe c i f i c r ul i ng a s t o t he

i s s ue o f r e s j udi c a t a .     Fi na l l y, t he i s s ue wa s a r gue d on be ha l f




                                                  8
                                                                                 2
o f M . Cha dwe l l i n a mot i o n f or ne w t r i a l .
     r                                                                                Thus , we f i nd t ha t

t h e i s s ue wa s t r i e d by i mpl i e d c ons e nt a nd M . Cha dwe l l ha s no t
                                                              r

wa i v e d hi s r i ght t o a s s e r t t hi s de f e ns e .



                   M . Cha dwe l l a s s e r t s t ha t , ba s e d on a r e s j udi c a t a
                    r

t h e o r y , t he Tr i a l Cour t s houl d ha ve be e n pr e c l ude d f r om

l i t i ga t i ng t he i s s ue o f whe t he r M . Cha dwe l l ha d r i ght s i n t he
                                                s

CESOP a nd t he i nve s t me nt p l a n.                      He a r gue s t ha t t he i s s ue s we r e

p r e v i o u s l y l i t i ga t e d i n 19 84 a nd 1988.



                   The de f e ns e of r e s j udi c a t a wi l l be a va i l a bl e i f t he

p a r t y a s s e r t i ng t he de f e ns e c a n s how t ha t t he pr i or j udgme nt wa s

b y a c o ur t of c ompe t e nt j ur i s di c t i on, t ha t t he s a me pa r t i e s we r e

i n v o l v e d i n bot h s ui t s , t ha t t he s a me c a us e of a c t i on wa s

i n v o l v e d i n bot h s ui t s , a nd t ha t t he unde r l yi ng j udgme nt wa s on

t he me r i t s .        Le e v. Ha l l , 790 S. W 2d 293 ( Te nn. App. 1990) .
                                                  .                                                               A

p r i or j udgme nt wi l l pr e c l ude onl y ma t t e r s t ha t we r e a t i s s ue i n

t h e p r i or j udgme nt .             " [ T] he a dj udi c a t i on, t o be c onc l us i ve ,

s h o u l d be upon t he ve r y po i nt br ought di r e c t l y i n i s s ue by t he

p l e a d i n gs . "     W t e v . W t e , 876 S. W 2d 837 ( Te nn. 1994) .
                          hi        hi             .



                   As s t a t e d a bove , t he Cour t i n 1984 e nt e r e d a Fi na l

De c r e e s e t t i ng f or t h t he r i ght s a nd dut i e s of t he pa r t i e s .                               As

a l r e a dy not e d, t he Fi na l De c r e e ge ne r i c a l l y s t a t e d t ha t M .
                                                                                      s

Ch a dwe l l wa s t o r e c e i ve 50 pe r c e nt of t he " s t oc k" t ha t M .
                                                                              r



         2
                   W e x p r e s s n o o p i n i o n a s t o wh e t h e r t h e i s s u e c o u l d h a v e b e e n
                     e
r a i s e d i n a mo t i o n f o r n e w t r i a l .    Ra t h e r , we me r e l y r e c o g n i z e t h a t t h e i s s u e
wa s b e f o r e t h e Co u r t b o t h d u r i n g t h e t r i a l s t a g e a n d p o s t - t r i a l .

                                                              9
Ch a d we l l ha d i n Cons ol i da t i on Coa l Compa ny.              The r e wa s e vi de nc e

a t t r i a l t ha t M . Cha dwe l l r e f e r r e d t o a l l i nve s t me nt a nd
                      r

r e t i r e me nt a c c ount s wi t h hi s e mpl oye r a s " s t oc k. "        The de f i ni t i o n

a n d e x t e nt of t ha t t e r m we r e not a t i s s ue a nd we r e not l i t i ga t e d .

I t s e e ms a xi oma t i c t ha t t he i s s ua nc e of a di vor c e de c r e e wi l l n o t

b e r e s j udi c a t a a s t o a n i s s ue t ha t a r i s e s a s t o t he

i nt e r p r e t a t i on o f t he d e c r e e i t s e l f .   M . Cha dwe l l a r gue s t ha t
                                                                r

t h e i s s ue c oul d ha ve a nd s houl d ha ve be e n l i t i ga t e d whe n t he

d e c r e e wa s i s s ue d.     But , i t s e e ms c l e a r t ha t t he r e wa s no i s s ue

u n t i l t he i nt e r pr e t a t i on o f t he t e r m " s t oc k" be c a me di s put e d.



                  At i s s ue i n t he 1988 l i t i ga t i on wa s , a s s t a t e d by t he

Ch a n c e l l or i n t ha t pr oc e e di ng, " whe t he r Fa ye Cha dwe l l wa s

e n t i t l e d t o a f ul l or p a r t i a l i nt e r e s t or s ha r e i n a r e t i r e me nt

p l a n o f Al be r t Cha dwe l l . "        The i s s ue of M . Cha dwe l l ’ s i nt e r e s t
                                                              s

i n t h e CESOP a nd t he i nve s t me nt pl a n we r e not a ddr e s s e d.               The

Tr i a l Cour t i n t ha t a c t i on he l d t ha t t he i s s ue of M . Cha dwe l l ’ s
                                                                      s

i n t e r e s t i n t he r e t i r e me nt a c c ount s houl d ha ve be e n l i t i ga t e d i n

1 9 8 4 a n d he de c l i ne d t o r e a d t he Fi na l De c r e e br oa dl y e nough t o

i n c l u d e t he r e t i r e me nt pl a n.      The Tr i a l Cour t i n t he pr e s e nt c a s e

a p p l i e d r e s j udi c a t a wi t h r e s pe c t t o t he r e t i r e me nt a c c ount

a l t h o u g h t he Cha nc e l l or e xpr e s s e d doubt s a s t o t he s oundne s s o f

t he 1 9 8 6 d e c i s i on.     Ne ve r t he l e s s , i t i s c l e a r t ha t t he i s s ue o f

t he e x t e nt of M . Cha dwe l l ’ s i nt e r e s t i n t he CESOP a nd t he
                    s

i n v e s t me nt pl a n we r e not r a i s e d or de c i de d i n t he 1988

p r o c e e d i ng.




                                                     10
                     Al s o, t h e l i t i ga t i on i n 1988 a r os e f r om a pe t i t i on

f i l e d b y M . Cha dwe l l s e e ki ng t o c ompe l M . Cha dwe l l t o pr ovi de
               s                                        r

v e r i f i c a t i on of t he va l ue of t he " s t oc k" whi c h he ha d f a i l e d t o

d o i n v i ol a t i on of a c our t or de r i s s ue d i n 1984 a nd 1986.                 Al l

s u b s e q u e nt a c t i on be t we e n t he pa r t i e s c ha r ge d M . Cha dwe l l wi t h
                                                                         r

c o n t e mp t f or f a i l ur e t o pr ovi de ve r i f i c a t i on of hi s hol di ngs wi t h

Co n s o l i da t i on Coa l Compa ny a nd f or f a i l ur e t o ma ke di s t r i but i o n s

f r o m t h os e hol di ngs t o M . Cha dwe l l .
                                 s                           W t h t he e xc e pt i on of
                                                              i

s e e k i n g t o c ompe l M . Cha dwe l l t o c ompl y wi t h t he pr i or c our t
                            r

o r d e r s , none of t he i s s ue s pr e s e nt e d i n t he 1995 l i t i ga t i on ha d

b e e n r a i s e d i n t he pr i or l i t i ga t i on, by t he pl e a di ngs or

o t h e r wi s e .     Thus , we hol d t ha t t he pr i or l i t i ga t i on di d not ba r

M . Ch a dwe l l f r om s e e ki ng a c our t t o de c l a r e t he e xt e nt of he r
 s

i n t e r e s t i n t he CESOP a nd t he i nve s t me nt pl a n.



                     Ne xt , M . Cha dwe l l a s s e r t s t ha t t he Cha nc e l l or e r r e d i n
                              r

f i n d i n g t ha t t he i nve s t me nt pl a n wa s s e pa r a t e a nd di s t i nc t f r om

t he r e t i r e me nt pl a n.        M . Cha dwe l l s e e ks t o i nc l ude t he
                                       r

i n v e s t me nt pl a n wi t hi n t he r e t i r e me nt pl a n be c a us e t he Cour t

b e l o w g a ve r e s j udi c a t a e f f e c t t o t he i s s ue of t he r e t i r e me nt

pl a n.



                     The f i ndi ngs of f a c t of t he t r i a l c our t c ome s t o t hi s

Co u r t a c c ompa ni e d by a pr e s umpt i on of c or r e c t ne s s whi c h mus t b e

h o n o r e d unl e s s t he " pr e ponde r a nc e of t he e vi de nc e i s ot he r wi s e . "

Ru l e 1 3 ( d) , Te nne s s e e Rul e s of Appe l l a t e Pr oc e dur e ; Uni on Ca r b i d e

Co r p . v . Huddl e s t on , 854 S. W 2d 87 ( Te nn. 1993) .
                                      .                                      W f i nd t ha t t h e
                                                                              e


                                                    11
Ch a n c e l l or ha d a mpl e e vi de nc e upon whi c h t o ba s e a f i ndi ng t ha t

t h e pl a ns we r e s e pa r a t e .     The r e wa s t e s t i mony f r om t he s upe r vi s o r

o f q u a l i f i e d be ne f i t s of Cons ol i da t i on Coa l Compa ny a nd a n

a c c o u n t a nt s t a t i ng t ha t M . Cha dwe l l ha d a n i nt e r e s t i n t he
                                        r

r e t i r e me nt pl a n, t h e i nve s t me nt pl a n, a nd t he CESOP.            Al s o,

a l t h o u g h M . Cha dwe l l t e s t i f i e d t ha t he onl y ha d a n i nt e r e s t i n
                 r

t h e CESOP a nd t he r e t i r e me nt pl a n hi s c r e di bi l i t y ha d be e n c a l l e d

i n t o q u e s t i on whe n he a dmi t t e d t o a l t e r i ng a c he c k t o M .
                                                                                 s

Ch a d we l l t ha t wa s pa i d wi t h f unds f r om t he i nve s t me nt a c c ount .

Th e Ch a nc e l l or ma de a s pe c i f i c pos t - t r i a l r ul i ng t ha t M .
                                                                                 r

Ch a d we l l ha d e nga ge d i n f r a ud a nd pe r j ur y i n r e l a t i on t o t hi s

l i t i g a t i on.   Thus , t he f i ndi ngs of t he Cha nc e l l or di d not

p r e p o n d e r a t e a ga i ns t t he e vi de nc e .   Cons e que nt l y, we a f f i r m t h e

c o n c l u s i on of t he Cha nc e l l or on t hi s i s s ue .



                  M . Cha dwe l l ’ s f i na l i s s ue a s s e r t s t ha t t he Tr i a l Co u r t
                   r

e r r e d i n f i ndi ng t ha t M . Cha dwe l l ha d a one - ha l f i nt e r e s t i n a l l
                                 s

a c c o u n t s be l ongi ng t o M . Cha dwe l l a t t he t i me of t he di vor c e .
                                  r

Th i s a r gume nt i s wi t hout me r i t be c a us e t he Cha nc e l l or di d not

h o l d t h a t M . Cha dwe l l ha d a one - ha l f i nt e r e s t i n a l l of M .
                 s                                                               r

Ch a d we l l ’ s a c c ount s .    Ra t he r , t he Cha nc e l l or e xpr e s s l y he l d t h a t

M . Ch a dwe l l ha d a one - ha l f i nt e r e s t i n t he CESOP a nd t he
 s

i nv e s t m nt pl a n, b ut no i nt e r e s t i n t he r e t i r e me nt pl a n.
            e



                  For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d a nd t he c a us e r e ma nde d f or s uc h f ur t he r

p r o c e e d i ngs , i f a ny, a s ma y be ne c e s s a r y a nd c ol l e c t i on of t he



                                                   12
j u d g me n t a nd c os t s be l ow.   Cos t s of a ppe a l a r e a dj udge d a ga i ns t

M . Ch a dwe l l a nd hi s s ur e t y.
 r



                                            _______________________________
                                            Hous t on M Godda r d, P. J .
                                                       .


CONCUR:



_ _ _ _ _ _ _ _________________________
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _________________________
Cl i f f o r d E. Sa nde r s , Sp. J .




                                              13